Exhibit 10.1

 

FIRST AMENDMENT TO LINE OF CREDIT NOTE

 

THIS FIRST AMENDMENT (the “First Amendment”), dated this 4th day of April, 2014
(“Amendment Effective Date”), is made to the Line of Credit and all amendments
and addenda thereto by and between Citizens Bank of Pennsylvania (“Citizens
Bank”) and AmerisourceBergen Corporation, a Delaware corporation (the
“Borrower”), dated as of March 7, 2013  (the “Line of Credit”).

 

WHEREAS, Citizens Bank has made available to the Borrower a certain Line of
Credit dated as of March 7, 2013; and

 

WHEREAS, pursuant to the Line of Credit, the Borrower entered into a Revolving
Credit Note dated March 8, 2013 in favor of Citizens Bank in the original
principal amount of $45,000,000 (the “Note”); and

 

WHEREAS, the Borrower and Citizens Bank desire to amend the Note as provided
below.

 

NOW, THEREFORE, in consideration of mutual promises and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree to the terms and
conditions hereinafter set forth:

 

1.                                      The notation of the amount of the Note
at the beginning of the Note is amended by deleting the reference to
“$45,000,000” and replacing it with “Seventy-Five Million ($75,000,000)”.

 

2.                                      The notation of the date of Note at the
beginning of the Note is amended by deleting the reference to “March 8, 2013”
and replacing it with “April 4, 2014”.

 

3.                                      The preamble of the Note is hereby
deleted and restated in its entirety as follows:

 

FOR VALUE RECEIVED, AmerisourceBergen Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of Citizens Bank of
Pennsylvania (the “Bank”), the principal sum of Seventy-Five Million and 00/100
Dollars ($75,000,000) or such lesser amount as may be advanced to or for the
benefit of the Borrower, pursuant to the terms hereof (“Note”), together with
interest thereon at the rate specified herein, as follows:

 

4.                                      Section 1(a) of the Note is hereby
deleted and restated in its entirety as follows:

 

Revolving Credit Loans. Subject to the terms and conditions and relying upon the
representations and warranties set forth in this Note, the Bank may, in its sole
and absolute discretion, make loans to the Borrower (a “Revolving Credit Loan”
or the “Revolving Credit Loans”), at any time or from time to time on or after
the Closing Date (as hereinafter defined) through and including the Business Day
(as hereinafter defined) immediately preceding the date upon which the aggregate
principal balance of the Revolving Credit Loans becomes due and payable, in a
principal amount not to exceed Seventy-Five Million and 00/100 Dollars
($75,000,000.00) (the “Revolving Credit Facility Amount”).  Within the limits of
time and amount set forth in this Note, and subject to the further provisions of
this

 

--------------------------------------------------------------------------------


 

Note including, without limitation, the Bank’s right to demand repayment of the
Revolving Credit Loans upon the occurrence of an Event of Default (as
hereinafter defined), the Borrower may borrow, repay and reborrow under this
Section 1.

 

5.                                      Section 3(a) of the Note is hereby
deleted and restated in its entirety as follows:

 

Scheduled Payments.  Subject to the terms and conditions of this Note, the
Borrower shall make payments of the entire unpaid principal balance of each
Revolving Credit Loan, exclusive of all accrued interest thereon, on the
Repayment Date (as hereinafter defined) with respect to such Revolving Credit
Loan.  All accrued interest of each Revolving Credit Loan shall be due and paid
on a monthly basis.  Such interest payments shall be paid on the 1st business
day of the month immediately following the month in which such interest was
accrued.  If the first day of the month falls on a weekend or Bank holiday,
payment shall be made on the next succeeding business day.  If not sooner paid,
after maturity of any part of the Revolving Credit Loans (whether on demand, by
acceleration or otherwise), the entire outstanding principal balance of such
Revolving Credit Loans and all costs and fees incurred by the Bank pursuant
thereto, shall be immediately due and payable, without notice, presentment or
demand of any kind.

 

6.                                      Section 4(f) of the Note is hereby
deleted and restated in its entirety as follows:

 

Financial Statements.  The Borrower shall furnish to the Bank:

 

(i)            as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries (as
hereinafter defined) as of the end of such fiscal year and the related audited
consolidated statements of income and of cash flows and changes in stockholders’
equity of the Borrower and its consolidated Subsidiaries for such fiscal year,
from the Borrower’s independent certified public accountants; and

 

(ii)           as soon as available, but in any event not later than forty-five
(45) days after the end of the first three (3) quarterly periods of each fiscal
year of the Borrower the unaudited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as of the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by the chief financial officer, treasurer or controller of the
Borrower as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

 

All financial statements shall be complete and correct in all material respects
and shall be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).  In lieu of furnishing the Bank the items referred to in

 

--------------------------------------------------------------------------------


 

clauses (i) and/or (ii) above, all of the items required to be delivered
pursuant to clauses (i) and/or (ii) above shall be deemed to have been delivered
on the date on which the Borrower posts such information on Borrower’s website
on the Internet at http://www.amerisourcebergen.com or Borrower’s appropriate
designated website at http://www.sec.gov or http://intralinks.com.  For the
avoidance of doubt, the Borrower may satisfy all of the requirements of this
section, including the certification of its financial statements by an officer
of the Borrower, by posting its public financial reporting documents, including
its quarterly report on Form 10-Q and its annual report on Form 10-K on its
www.amerisourcebergen.com website or Borrower’s appropriate designated website
at http://www.sec.gov or http://intralinks.com.

 

7.                                      Section 9(t) of the Note is hereby
deleted and restated in its entirety as follows:

 

“Repayment Date” shall mean, with respect to each Revolving Credit Loan, the
date upon which the Borrower is required to pay the entire unpaid principal
balance of such Revolving Credit Loan, exclusive of the accrued interest
thereon, which date shall be determined by the Bank and the Borrower on the date
upon which each Revolving Credit Loan is made; provided, however, that such
Repayment Date shall not be later than thirty (30) days after the date on which
such Revolving Credit Loan was made; provided, further, that if the Bank and the
Borrower do not specify a date for a Revolving Credit Loan, the Repayment Date
for such Revolving Credit Loan shall be deemed to be thirty (30) days after the
date on which such Revolving Credit Loan was made.

 

8.                                      Capitalized terms used herein which are
not defined herein shall have the meaning assigned to such terms in the Note.
All other provisions of the Note remain unchanged and shall remain in full force
or effect.

 

9.                                      This Amendment may be executed
simultaneously in any number of counterparts, any one of which need not contain
the signature of more than one party but all such counterparts taken together
shall constitute one and the same agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this First Amendment to be executed
by their duly authorized officers or representatives, effective as of the
Amendment Effective Date.

 

CITIZENS BANK OF PENNSYLVANIA

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Devon Starks

 

By:

/s/ J.F. Quinn

 

 

 

 

 

Name:

Devon Starks

 

Name:

J.F. Quinn

 

 

 

 

 

Title:

Senior Vice President

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

Date:

April 4, 2014

 

Date:

April 4, 2014

 

--------------------------------------------------------------------------------